UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN GREENBAUM, :
Plaintiff, : 20cev771 (DLC)

 

—V¥O : ORDER
NEW YORK CITY TRANSIT AUTHORITY,
METROPOLITAN TRANSPORTATION
AUTHORITY CORPORATION, and MANHATTAN

AND BRONX TRANSIT OPERATING SYSTEM
AUTHORITY,

Defendants,

DENISE COTE, District Judge:

On May 12, 2021, counsel for the defendants submitted a
letter pursuant to Rule 3.G. of the Court’s Individual Practices
in Civil Cases, noting that a motion has been fully submitted
for sixty days. The parties are hereby advised that the Court
is aware of the fully submitted motion, and wiil decide it as
expeditiously as possible.

Dated: New York, New York
May 12, 2021

fbwie (Uf

ISK COTE
United States District Judge

 
